Per Curiam. Daniel Watson, by his attorney, has filed a motion for a rule on the clerk which we will treat as a motion for belated appeal. The notice of appeal was filed in this case on September 18, 1996, and the judgment was entered on November 19, 1996. His attorney, Ralph Cloar, admits in his motion that the record was tendered late due to his mistaken reliance on the circuit clerk. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.